 In the MatterofWASHINGTON DENTAL SUPPLYCo.andDENTALWORKERS UNION,LocAL No. 20753,AFFILIATED WITH THE AMERICANFEDERATION OF LABORCase No. R-2099SUPPLEMENTAL DECISIONANDORDERDecember13, 1940'On October 31, 1940, the National Labor Relations Board, herein'called the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'The Direction of Election provided thatan election by secret ballot be conducted as early as possible,but notlater thanthirty (30) days from the date of the Direction of Election,under the direction and supervisionof theRegional Director for theNineteenth Region(Seattle,Washington),among all employees ofWashington Dental Supply Co., Seattle,Washington,who were em-ployed during the pay-roll period immediately preceding the dateof the Direction of Election,including employees who did not workduring such pay-roll period because they were ill or on vacation andemployees who were then or have since been temporarily laid off,but excluding supervisory employees who have therightto hire anddischarge,outside salesmen who spend at least 50 per"cent of theirtime on the outside,clerical employees,the ledger clerk,and employeeswho have sincequitor been discharged for cause,to determine whetheror not they desired to be representedby DentalWorkers Union,Local No. 20753, affiliatedwith the AmericanFederation of Labor,for the purposes of collective bargaining.Pursuant to the Direction of Election,the election by secret ballotwas conducted on November 22, 1940,under the direction and super-vision of the Regional Director.On November25, 1940, the RegionalDirector,acting pursuantto ArticleIII, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties an Election Report onthe ballot.127 N. L. R. B. 1161.28 N. L. R. B., No. 82.536 WASHINGTON, DENTAL SUPPLY CO.537No objections to the conduct of the ballot'or the Election Report havebeen filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list______________________________________10Total ballots cast___________________________________________10Total votes in favor of Dental Workers Union, Local No. 20753,affiliated withthe A. F.L__________________________________3Total votesopposed to Dental Workers Union, Local No. 20753,affiliatedwith the A. F. L_________________________________7The results of the election show that no representative has beenselected by a majority of the employees in the appropriate unit. Thepetition, as amended, of Dental Workers Union, Local No. 20753,affiliated with the American Federationrof Labor, for investigationand certification of representatives of employees of Washington DentalSupply Co., Seattle, Washington, will therefore be dismissed:ORDERBy virtue of Section 9 (c) of the National Labor Relations, Act, 49Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY ORDERED that the petition, as amended, for investigationand certification of representatives of employees ofWashingtonDental Supply Co., Seattle, Washington, filed by Dental WorkersUnion, Local No. 20753, affiliated with the American Federation ofLabor, be, and it hereby is, dismissed.I-